DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gottling et al. (USPN 5,240,289) in view of Downing et al. (USPGPub 2007/0276356).
Re Claim 1, Gottling teaches an integrally-molded medical device (Gottling Figs. 1-3, the claimed phrase “integrally-molded” is being treated as a product-by-process limitation wherein, as set forth in MPEP 2113, the patentability of a product does not depend on its method of production since it has been held that a product-by-process limitation does not require the product to be formed by the specific process recited. Therefore, in the present case, Gottling’s device functions similar to or the same as claimed, particularly where complementary thickening 25 prevents removal of element 1 from element 2), comprising: a joint tube (1) comprising an inner circumferential face (2-1, the interior of holding element 1 spanning the length of 2-1) and an outer circumferential face (2-2) (Gottling Annotated Fig. 1); a medical tube (30) joined to the inner circumferential face (2-1) of the joint tube (1) (Gottling Fig. 3); and a fixing member (20) molded to the joint tube (1) and fixed to a first end (8) of the joint tube (1), the fixing member (20) comprising a medical connector (21), wherein the joint tube (1) connects the medical connector (21) to the medical tube (30), wherein the fixing member (20) comprises an outer circumferential contact portion (22-1) in contact with the outer circumferential face (2-2) of the joint tube (1), and an inner circumferential contact portion (25) in contact with the inner circumferential face (2-1) of the joint tube (1), the joint tube (1) having a second end (1-1) opposite the first end (8) (Gottling Col. 3 Line 21 to Col. 5 Line 46; Gottling Annotated Fig. 1 below).
	Gottling further discloses a circumferential wall (2) of the joint tube (1) comprises, at different positions in a circumferential direction, a plurality of pinching portions (7) that are pinched by and between the outer circumferential contact portion (22-1) and the inner circumferential contact portion (25) of the fixing member (20) (as seen in Gottling Fig. 3), and a plurality of non-pinching portions (portion of tongues 2 adjoining packing ring 6) which are in contact with the outer circumferential contact portion (22-1) of the fixing member (20), are not in contact with the inner circumferential contact portion (25) of the fixing member (20), and are not pinched by the outer circumferential contact portion (22-1) and the inner circumferential contact portion (25) of the fixing member, and wherein the plurality of pinching portions (7) and the plurality of non-pinching portions are alternately arranged in a circumferential direction (as seen in Gottling Annotated Fig. 1), wherein each non-pinching portion of the plurality of non-pinching portions is positioned along the circumferential direction between two pinching portions of the plurality of pinching portions (7) (Gottling Col. 3 Line 21 to Col. 5 Line 46; Gottling Annotated Fig. 1 below).
	Gottling fails to disclose wherein the medical tube extends to and beyond the second end of the joint tube in a direction moving away from the fixing member. Downing teaches a medical device comprising a joint tube (614) and a fixing member (612) (Downing Annotated Fig. 35 below), wherein the joint tube (614) comprises a second end (614-4) opposite a first end (614-3), and wherein a medical tube (10) extends to and beyond the second end (614-4) of the joint tube (614) in a direction moving away from the fixing member (612) (Downing Annotated Fig. 35 below; ¶ 0065). In the present case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have the medical tube extend to and beyond the second end of the joint tube in a direction moving away from the fixing member (wherein Gottling teaches the medical tube extends to and beyond the second end of the fixing member away from the joint tube), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

    PNG
    media_image1.png
    519
    470
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    834
    media_image2.png
    Greyscale

Re Claim 2, Gottling in view of Downing teach all of the limitations of Claim 1. Gottling further discloses wherein at a position where the plurality of pinching portions (7) are formed, a thickness of the outer circumferential contact portion (22-1) in a radial direction of the joint tube (1) is thicker than a thickness of the inner circumferential contact portion (25) in the radial direction (as seen in Gottling Annotated Fig. 1 above).

Re Claim 3, Gottling in view of Downing teach all of the limitations of Claim 2. Gottling further discloses wherein a minimum inner diameter of the outer circumferential contact portion (22-1) is smaller than an outer diameter of the joint tube (1) in a natural state of the joint tube (1) (as seen in Gottling Annotated Fig. 1 above).

Re Claim 4, Gottling in view of Downing teach all of the limitations of Claim 2. Gottling further discloses wherein the outer circumferential contact portion (22-1) covers the outer circumferential face (2-1, the interior of holding element 1 spanning the length of 2-1) of the joint tube (1) in a whole region in the circumferential direction (as seen in Gottling Annotated Fig. 1 above).

Re Claim 5, Gottling in view of Downing teach all of the limitations of Claim 1. Gottling further discloses wherein the outer circumferential contact portion (22-1) is longer toward the second end (1-1) of the joint tube (1) than the inner circumferential contact portion (25), wherein the second end (1-1) of the joint tube (1) is disposed opposite the first end (8) of the joint tube (1) (as seen in Gottling Annotated Fig. 1 above).

Re Claim 6, Gottling in view of Downing teach all of the limitations of Claim 1. Gottling further discloses wherein the fixing member (20) comprises: a body portion (portion including outer arms 22) molded at a position overlapping the first end (8) of the joint tube (1) in a central axis direction along a central axis of the joint tube (1); a head portion (portion not including inner arms 21 or outer arms 22) extending in the central axis direction from the body portion and molded at a position that is not overlapping the joint tube (1); and a gate portion (portion including inner arms 21) disposed in the head portion of the fixing member (20), wherein the gate portion is used during integral molding of the fixing member (20) to the joint tube (1) (the claimed phrase “molded” is being treated as a product-by-process limitation wherein, as set forth in MPEP 2113, the patentability of a product does not depend on its method of production since it has been held that a product-by-process limitation does not require the product to be formed by the specific process recited. Therefore, in the present case, Gottling’s device functions similar to or the same as claimed, particularly where complementary thickening 25 prevents removal of element 1 from element 2 - Gottling Annotated Fig. 1 above).

Re Claim 7, Gottling in view of Downing teach all of the limitations of Claim 6. Gottling teaches wherein a volume of the head portion (portion not including inner arms 21 or outer arms 22) is larger than a volume of the body portion (portion including outer arms 22) (as seen in Gottling Annotated Fig. 1 above).

Re Claim 8, Gottling teaches an integrally-molded medical device (Gottling Figs. 1-3, the claimed phrase “integrally-molded” is being treated as a product-by-process limitation wherein, as set forth in MPEP 2113, the patentability of a product does not depend on its method of production since it has been held that a product-by-process limitation does not require the product to be formed by the specific process recited. Therefore, in the present case, Gottling’s device functions similar to or the same as claimed, particularly where complementary thickening 25 prevents removal of element 1 from element 2), comprising: a joint tube (1) comprising an inner circumferential face (2-1, the interior of holding element 1 spanning the length of 2-1) and an outer circumferential face (2-2) (Gottling Annotated Fig. 1); a medical tube (30) joined to the inner circumferential face (2-1) of the joint tube (1) (Gottling Fig. 3); and a fixing member (20) fixed to a first end (8) of the joint tube (1), the fixing member (20) comprising a medical connector (21), wherein the joint tube (1) connects the medical connector (21) to the medical tube (30), wherein the fixing member (20) comprises an outer circumferential contact portion (22-1) in contact with the outer circumferential face (2-2) of the joint tube (1), and an inner circumferential contact portion (25) in contact with the inner circumferential face (2-1) of the joint tube (1), the joint tube (1) having a second end (1-1) opposite the first end (8) (Gottling Col. 3 Line 21 to Col. 5 Line 46; Gottling Annotated Fig. 1 above).
	Gottling further discloses a circumferential wall (2) of the joint tube (1) comprises a plurality of pinching portions (7) which are pinched by the outer circumferential contact portion (22-1) and the inner circumferential contact portion (25) and a plurality of non-pinching portions (portion of tongues 2 adjoining packing ring 6) which are not pinched by the outer circumferential contact portion (22-1) and the inner circumferential contact portion (25), wherein each non-pinching portion of the plurality of non-pinching portions is positioned circumferentially between two pinching portions of the plurality of pinching portions, wherein at a position where the plurality of pinching portions (7) are formed, a thickness of the outer circumferential contact portion (22-1) in a radial direction of the joint tube (1) is thicker than a thickness of the inner circumferential contact portion (25) in the radial direction (Gottling Col. 3 Line 21 to Col. 5 Line 46; Gottling Annotated Fig. 1 above).
	Gottling fails to disclose wherein the medical tube extends to and beyond the second end of the joint tube in a direction moving away from the fixing member. Downing teaches a medical device comprising a joint tube (614) and a fixing member (612) (Downing Annotated Fig. 35 above), wherein the joint tube (614) comprises a second end (614-4) opposite a first end (614-3), and wherein a medical tube (10) extends to and beyond the second end (614-4) of the joint tube (614) in a direction moving away from the fixing member (612) (Downing Annotated Fig. 35 above; ¶ 0065). In the present case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have the medical tube extend to and beyond the second end of the joint tube in a direction moving away from the fixing member (wherein Gottling teaches the medical tube extends to and beyond the second end of the fixing member away from the joint tube), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Re Claim 9, Gottling in view of Downing teach all of the limitations of Claim 8. Gottling further discloses wherein the fixing member (20) comprises: a body portion (portion including outer arms 22) molded at a position overlapping the first end (8) of the joint tube (1) in a central axis direction along a central axis of the joint tube (1); a head portion (portion not including inner arms 21 or outer arms 22) extending in the central axis direction from the body portion and molded at a position that is not overlapping the joint tube (1); and a gate portion (portion including inner arms 21) disposed in the head portion of the fixing member (20), wherein the gate portion is used during integral molding of the fixing member (20) to the joint tube (1) (the claimed phrase “molded” is being treated as a product-by-process limitation wherein, as set forth in MPEP 2113, the patentability of a product does not depend on its method of production since it has been held that a product-by-process limitation does not require the product to be formed by the specific process recited. Therefore, in the present case, Gottling’s device functions similar to or the same as claimed, particularly where complementary thickening 25 prevents removal of element 1 from element 2 - Gottling Annotated Fig. 1 above).

Re Claim 10, Gottling in view of Downing teach all of the limitations of Claim 8. Gottling fails to disclose wherein the first end of the joint tube comprises a protruding portion that protrudes radially outward from a central axis of the joint tube, wherein the fixing member comprises an annular groove formed in an interior of the fixing member between the inner circumferential contact portion and the outer circumferential contact portion, the annular groove being in contact with a face of the protruding portion of the joint tube, and wherein the annular groove in contact with the face of the protruding portion of the joint tube restricts movement of the first end of the joint tube in a removal direction along the central axis of the joint tube from the first end of the joint tube toward the second end of the joint tube disposed opposite the first end of the joint tube.
	Downing teaches wherein the first end (614-3) of the joint tube (614) comprises a protruding portion (614-1) that protrudes radially outward from a central axis of the joint tube (614), wherein the fixing member (612) comprises an annular groove (624) formed in an interior of the fixing member (612) between the inner circumferential contact portion and the outer circumferential contact portion (as seen in Downing Annotated Fig. 35 above), the annular groove (624) being in contact with a face of the protruding portion (614-1) of the joint tube (614), and wherein the annular groove (624) in contact with the face of the protruding portion (614-1) of the joint tube (614) restricts movement of the first end (614-3) of the joint tube (614) in a removal direction along the central axis of the joint tube (614) from the first end (614-3) of the joint tube (614) toward the second end (614-4) of the joint tube (614) disposed opposite the first end (614-3) of the joint tube (614) (as seen in Downing Annotated Fig. 35 above), the annular groove and protruding portion interacting to prevent inadvertent disconnection between the two. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the joint member and fixing member of Gottling, such that the first end of the joint tube comprises a protruding portion that protrudes radially outward from a central axis of the joint tube, wherein the fixing member comprises an annular groove formed in an interior of the fixing member between the inner circumferential contact portion and the outer circumferential contact portion, the annular groove being in contact with a face of the protruding portion of the joint tube, and wherein the annular groove in contact with the face of the protruding portion of the joint tube restricts movement of the first end of the joint tube in a removal direction along the central axis of the joint tube from the first end of the joint tube toward the second end of the joint tube disposed opposite the first end of the joint tube, the configuration as disclosed by Downing wherein annular groove and protruding portion interact to prevent inadvertent disconnection between the two.

Re Claim 11, Gottling in view of Downing teach all of the limitations of Claim 8. Gottling further discloses wherein a minimum inner diameter of the outer circumferential contact portion (22-1) is smaller than an outer diameter of the joint tube (1) in a natural state of the joint tube (1) (as seen in Gottling Annotated Fig. 1 above).

Re Claim 12, Gottling in view of Downing teach all of the limitations of Claim 8. Gottling further discloses wherein the medical device comprises a central axis, and wherein the inner circumferential contact portion (25) comprises a plurality of protrusions (individual arms of medical connector 21) arranged circumferentially around the central axis, and wherein the plurality of protrusions are circumferentially separated from one another along an axial length of the inner circumferential contact portion (25) (as seen in Gottling Annotated Fig. 1 above).

Re Claim 13, Gottling in view of Downing teach all of the limitations of Claim 9. Gottling teaches wherein a volume of the head portion (portion not including inner arms 21 or outer arms 22) is larger than a volume of the body portion (portion including outer arms 22) (as seen in Gottling Annotated Fig. 1 above).

Re Claim 18, Gottling in view of Downing teach all of the limitations of Claim 1. 
18. (Previously Presented) The medical device according to claim 1, wherein at a position where the plurality of pinching portions (7) are formed, a thickness of the outer circumferential contact portion (22-1) of the fixing member (20) in a radial direction of the joint tube (1) is thicker than a thickness of the inner circumferential contact portion (25) of the fixing member (20) in the radial direction (as seen in Gottling Annotated Fig. 1 above).

Re Claim 19, Gottling in view of Downing teach all of the limitations of Claim 1. Gottling fails to disclose wherein the first end of the joint tube comprises a protruding portion that protrudes radially outward from a central axis of the joint tube, wherein the fixing member comprises an annular groove formed in an interior of the fixing member between the inner circumferential contact portion and the outer circumferential contact portion, the annular groove being in contact with a face of the protruding portion of the joint tube, and wherein the annular groove in contact with the face of the protruding portion of the joint tube restricts movement of the first end of the joint tube in a removal direction along the central axis of the joint tube from the first end of the joint tube toward the second end of the joint tube disposed opposite the first end of the joint tube.
	Downing teaches wherein the first end (614-3) of the joint tube (614) comprises a protruding portion (614-1) that protrudes radially outward from a central axis of the joint tube (614), wherein the fixing member (612) comprises an annular groove (624) formed in an interior of the fixing member (612) between the inner circumferential contact portion and the outer circumferential contact portion (as seen in Downing Annotated Fig. 35 above), the annular groove (624) being in contact with a face of the protruding portion (614-1) of the joint tube (614), and wherein the annular groove (624) in contact with the face of the protruding portion (614-1) of the joint tube (614) restricts movement of the first end (614-3) of the joint tube (614) in a removal direction along the central axis of the joint tube (614) from the first end (614-3) of the joint tube (614) toward the second end (614-4) of the joint tube (614) disposed opposite the first end (614-3) of the joint tube (614) (as seen in Downing Annotated Fig. 35 above), the annular groove and protruding portion interacting to prevent inadvertent disconnection between the two. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the joint member and fixing member of Gottling, such that the first end of the joint tube comprises a protruding portion that protrudes radially outward from a central axis of the joint tube, wherein the fixing member comprises an annular groove formed in an interior of the fixing member between the inner circumferential contact portion and the outer circumferential contact portion, the annular groove being in contact with a face of the protruding portion of the joint tube, and wherein the annular groove in contact with the face of the protruding portion of the joint tube restricts movement of the first end of the joint tube in a removal direction along the central axis of the joint tube from the first end of the joint tube toward the second end of the joint tube disposed opposite the first end of the joint tube, the configuration as disclosed by Downing wherein annular groove and protruding portion interact to prevent inadvertent disconnection between the two.

Re Claim 20, Gottling in view of Downing teach all of the limitations of Claim 20. Gottling teaches a protruding portion that protrudes radially inward (wherein tongues 2 protrude radially inward) from the central axis of the joint tube (1), wherein the protruding portion protrudes a second distance different from the distance that the protruding portion Downing protrudes radially outward (Gottling Annotated Fig. 1 and Downing Annotated Fig. 35, both above). 

Response to Arguments
Applicant’s arguments with respect to Claims 1-13 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783